Citation Nr: 1526645	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1980, and from February 1981 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Veteran testified at a local hearing before a Decision Review Officer.  In March 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the Waco RO.  Transcripts of these hearings have been associated with the file.

This case was remanded in June 2013 and September 2014 for additional development.  The case was thereafter returned to the Board.  

This appeal was processed using VA's Veterans Benefits Management System (VBMS).  Relevant records are also located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In the September 2014 Board remand, the Board requested that a VA examiner provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that coronary artery disease with congestive heart failure and peripheral neuropathy of the upper and lower extremities had their clinical onset during active service or were related to any in-service disease, event, or injury, to specifically include the skin infection in 1990.  In an October 2014 addendum, the VA examiner stated:

Although the veteran's acute onset of cardiomyopathy with congestive heart failure and vasculitis may have a viral etiology, a nexus cannot be established between the skin condition diagnosed in military service, which is not of a viral etiology, and the onset of vasculitis after military service.

Although the VA examiner provided an opinion in regard to the diagnosed skin condition in service, the examiner only gave a cursory opinion as to whether the coronary artery disease with congestive heart failure and peripheral neuropathy of the upper and lower extremities had their onset during active service or were related to any in-service disease, event, or injury.  Instead, the examiner concentrated on any relationship to the skin disorder in service, to the exclusion of considering any other service basis for the onset of the disorders at issue.  Consequently, another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran, to determine the etiology of his coronary artery disease with congestive heart failure and peripheral neuropathy of the upper and lower extremities.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease with congestive heart failure, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities had their clinical onset during active service or are related to any in-service disease, event, or injury.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for each opinion.  

If the requested opinions cannot be provided without resorting to mere speculation, the physician should so state, but more importantly, explain why an opinion cannot be provided.

3.  Upon completion of the above, review the claims file to ensure the requested development has been completed.  If the physician does not provide an adequate opinion with respect to any of the claimed disorders at issue, the file must be returned for corrective action.

4.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and afford them the opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




